Citation Nr: 0933491	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-13 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk

INTRODUCTION

The Veteran had active military service from March 1952 to 
March 1972.  He died in December 2003.  The Appellant is his 
surviving spouse (widow).  She appealed to the Board of 
Veterans' Appeals (Board) is from a June 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Nevertheless, inasmuch as additional development of the 
claims is required, the Board is remanding this case the RO 
via the Appeals Management Center (AMC).


REMAND

Additional Veterans Claims Assistance Act (VCAA) notice is 
needed to comply with the decision in Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007), wherein in was held that for 
DIC benefits - including claims for cause of death, VCAA 
notice must include:  (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate the DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.

As well, this letter must comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), insofar as notifying the 
Appellant-widow of all elements of her claims, including 
concerning the downstream effective date.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Appellant-widow a VCAA notice 
letter to comply with Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007) by 
containing:  (1) a statement of the 
conditions for which the Veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim - including for cause of death, 
based on a previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.

In addition, this letter must comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), in terms 
of apprising the Appellant of all elements 
of her claims, including the downstream 
effective date element.



2.  After giving the Appellant time to 
respond to this additional notice, and 
completing any necessary additional 
development, readjudicate the claims in 
light of any additional evidence.  If the 
claims are not granted to her 
satisfaction, send her and her 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



